Citation Nr: 0927226	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for low back disability.  




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1942 to February 1947 and from October 1950 to 
December 1951.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the Oakland, California Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In March 
2009 the case was remanded to the RO for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Applying the benefit of the doubt doctrine, the evidence of 
record establishes that the Veteran's current low back 
disability is related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for low 
back disability have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the 
favorable outcome detailed below, an assessment of VA's 
duties under the VCAA is not necessary.  The Board notes that 
the Veteran was advised of the information and evidence 
necessary to substantiate the initial disability rating and 
effective date to be assigned in the event service connection 
was granted in a June 2009 supplemental statement of the 
case.  The Board trusts, in any event, that the RO will 
remedy any notice deficiency concerning the referenced two 
elements. 

II.  Factual Background

Service treatment records do not reveal any injury to the 
Veteran's low back.  
On his December 1951 separation examination the Veteran's 
spine was noted to be normal.

A February 1961 examination report from Dr. H. indicates that 
the Veteran injured his back in April 1960 while working as a 
warehouseman at the Beale Air Force Base.  He was carrying a 
cardboard box weighing about 70 pounds by the flaps.  One of 
the flaps on the box tore loose and the box started to drop.  
The Veteran quickly bent and caught it but felt a catch in 
the left hip.  The examination report also indicates that the 
Veteran denied any difficulty with his back in the past other 
than one episode in the military in 1946 at which time he 
injured his back lifting items overhead.  At that time the 
discomfort was in the mid lumbar region on either side of the 
back with no radiation into the extremities.  He was treated 
by a corpsman on board ship who diagnosed a sprain, 
"injected penicillin into either side of the back" and 
taped the back up.  The Veteran indicated that by three weeks 
following this injury he was asymptomatic and he had had no 
subsequent difficulty with his back up until the April 1960 
injury. 

A subsequent September 1961 private operative note shows that 
the Veteran received anterior disc removal and spinal fusion 
surgery with the iliac bone.  Subsequent private treatment 
records from 1961 to 1973 show that the Veteran continued to 
have some level of back pain post surgery.  In April 1966 he 
received low back manipulation surgery, which resulted in 
some improvement.  On February 1973 private low back 
examination the diagnostic impression was status post L4-5 
anterior interbody fusion with pseudoarthrosis and residual 
motion.  It was noted that some of the Veteran's pain could 
be related to the failure of the arthrodesis.  

In his March 2005 Notice of Disagreement (NOD) the Veteran 
indicated that at the time of his initial back injury in 
service in 1946, there were no doctors aboard ship.  
Consequently, he was treated by a corpsman who did not 
document the injury.  The Veteran hurt his back when moving 
ammunition that was on deck and had gotten too hot.  The 
injury was so severe that he could not walk to the corpsman, 
he was carried.  After the initial evaluation of his 
condition the corpsman applied a 30 inch band of tape on the 
Veteran's back for support.  This tape remained in place for 
about 3 weeks during which the Veteran was removed from all 
duties.  After the tape was removed, the Veteran was placed 
on light duty for over three months.  After that point, his 
condition got better and did not cause him daily problems 
until his injury in April 1960.  It was the Veteran's 
contention that the April 1960 injury was a reinjury of the 
earlier 1946 low back problem and not an initial low back 
injury.

On his February 2006 Form 9, the Veteran indicated that on 
the day he was released from the military he had completed a 
12 hour shore duty.  At the end of this shift he began his 
out processing at about 0800.  By 1700 his out processing was 
completed and he was out of the military.  He did not mention 
any medical problems because it would have delayed his 
separation.  Also, the whole process was quite short and he 
did not receive a complete physical.   

On November 2008 VA examination the Veteran reported lower 
back pain that started in 1946 after lifting heavy ammunition 
boxes.  He was treated with light duty for three months, 
trigger point injections with "antibiotics" and pain 
medication.  Then, in 1960, while working as a supply clerk 
he injured his back while catching a falling box.  He had the 
anterior disk removal and fusion surgery soon thereafter.  
The surgery was successful in relieving much of the back pain 
but he had a spontaneous recurrence in 1966.  He was then 
followed by an orthopedic physician until 1973 and told to 
avoid injuries or heavy lifting.  The Veteran reported 
current constant, aching back pain in the bilateral lower 
back and weakness when lifting over 40 pounds.  He also 
reported stiffness and decreased range of motion.  His pain 
was worse with lifting or pushing and was better with rest.  
Physical examination of the back showed tenderness to the 
lumbar spinous processes left greater than right without 
guarding.  The lumbar spine was also painful with motion.  
The diagnosis was chronic low back strain with mild 
degenerative disc disease status post L4-5 anterior disk 
removal and fusion with complaints of pain, weakness, 
stiffness and decreased range of motion.  The examiner found 
that it was at least as likely as not that the Veteran's back 
disability was caused by, or the result of, military service.  
The examiner noted that he did review the claims file.  
III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
IV.  Analysis

At the outset, the Board notes that although the service 
treatment records do not show a low back injury in 1946 (or 
at any other time during service), the Veteran is competent 
to testify regarding an injury he may have suffered.  The 
Board also finds that despite the lack of a documented injury 
in service, a 1946 low back injury is reasonably established 
by the record as the Veteran's own current testimony 
regarding the initial incurrence of the injury is consistent 
with the report of medical history he made to Dr. H in 
February 1961.  Since the Veteran did not have a claim for 
service connection for low back disability pending in 
February 1961 and did not subsequently file one until more 
than 40 years later, it does not appear that he had any 
vested interest in reporting, in 1961, that he had had a back 
injury in service, other than to let Dr. H know of his 
pertinent history.  Accordingly, the Board finds this 
February 1961 report of back injury in service credible and 
will concede that it is established that the Veteran did have 
some level of back injury aboard ship in 1946.  

Also, although there is a gap of 14 years from the Veteran's 
injury in service and his subsequent work related injury, the 
November 2008 VA examiner found, after reviewing the claims 
file and examining the Veteran, that his current low back 
disability, diagnosed as chronic low back strain was at least 
as likely as not related to military service.  The Board 
notes that this is the only competent medical evidence of 
record that addresses a potential nexus between service and 
the Veteran's current low back disability.  Thus, the Board 
must find that the evidence is in equipoise as to whether the 
Veteran's low back disability is related to service.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board must afford the benefit of the doubt to the Veteran and 
find that a nexus between the injury in service and the 
current low back disability has also been established.  
38 U.S.C.A. § 5107.  Accordingly, as a low back injury in 
service, a current disability and a nexus between the two 
have all been shown, service connection for low back 
disability is warranted.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In the June 2009 supplemental statement of the case, the RO 
cited Elkins v. Brown, 5 Vet. App. 474, 478 (1993) for its 
finding that the November 2008 VA medical examiner's opinion 
carried no weight because it was based on the Veteran's 
recitation of his own history rather than on specific 
references to the Veteran's service medical records.  The 
Board notes, however, that the instant case is 
distinguishable from Elkins as it involves a contemporaneous 
examination by an objective VA examiner who reviewed the 
Veteran's claims file and arrived at a current diagnosis 
prior to issuing his favorable medical nexus opinion.  In 
Elkins, by contrast, the Court of Appeals for Veterans' 
Claims found that there was no indication that the Veteran's 
treating physician "had formed his opinion on basis separate 
from appellant's recitation of his medical and service 
background."  5 Vet. App. 474, 478 (1993).  Further, in 
Elkins, the appellant's accounts of his service history were 
rejected by VA, whereas here, the Veteran's competent report 
of his low back injury in service has been found credible.  5 
Vet. App. 474, 478 (1993).    Accordingly, the Board finds 
that although the November 2008 VA examiner did not provide 
an explicit rationale for his conclusion regarding the 
etiology of the Veteran's low back disability, that 
conclusion still constitutes some level of competent and 
probative medical evidence, which, in the absence of any 
evidence to the contrary, establishes a nexus between the 
Veteran's injury in service and current low back disability.   


ORDER

Entitlement to service connection for low back disability is 
granted.    



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


